                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

PHILIMINGO LAMONT YOUNG,                              )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-00157-SEB-TAB
                                                      )
FURNITURE DISCOUNTERS INC., et al.                    )
                                                      )
                              Defendants.             )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation [Dkt. 41] on

Defendant’s Motion for Sanctions [Dkt. 26.] The parties were afforded due opportunity pursuant

to statute and the rules of this Court to file objections; none were filed. The Court, having

considered the Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

Judge’s Report and Recommendation. Plaintiff is hereby ORDERED to reimburse Defendants

$2,250 for attorney fees and supplement his responses to interrogatory nos. 3 and 13 and request

for production nos. 2 and 6, all within 30 days of this order adopting the report and

recommendation of the Magistrate Judge. If Plaintiff fails to reimburse Defendant $2,250 and

supplement his response to discovery within thirty (30) days of the date of this order, this case

shall be dismissed with prejudice.



             5/6/2019
Date: _______________________                      _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana
Distribution:

All ECF-registered counsel of record via email

PHILIMINGO LAMONT YOUNG
8036 Barksdale Way
Indianapolis, IN 46216
